DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "supply tube" mentioned in claims 1 and 5 must be shown or the feature(s) canceled from the claim(s). Elements 14, 23, 24 within the specification are named “gas pipe”, “hose”, and “rigid” tube respectively. However, the specification is silent in given an element number to the “supply tube” mentioned in claims 1 and 5.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The disclosure is objected to because of the following informalities: 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Elements 14, 23, 24 within the specification are named “gas pipe”, “hose”, and “rigid” tube respectively. However, the specification is silent in providing an element number to the “supply tube” mentioned in claims 1 and 5.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent No. 7341504) in view of McCune (US Patent no. 3266193).
In regards to claim 1, Chen discloses

a main body (body 10); 
a channel (passage 11) provided in the main body (body 10), for passing a high pressure gas (Chen column 2 lines 27-34: a passage communicating with the chamber (11) and a button (161). The button (161) is attached to the front side of the handle (16). The connector (17) is mounted on the lower end of the handle (16), and connects to a compressor via a hose. When the button (161) is pressed, the compressed air flows out from the compressor into the chamber (11) of the body (10) through the passage and discharges from the blasting head (12)); 
[[at least two]] a sub-channel (see annotated fig. 3 drawing) provided in the main body (body 10) respectively connected to the channel (passage 11)

    PNG
    media_image1.png
    525
    788
    media_image1.png
    Greyscale

a sandbox (Chen column 2 lines 36-37: the body, connects with a sand tank and has an upper end);
at least one supply tube (mounting tube 13); 

 Chen fails to disclose “at least two sub-channels” being provided in the main body, and a second a second control valve installed in the main body for connecting the channel and another sub-channel of the supply tube.” 
However, McCune also discloses a sandbox (container for sand 20), high pressure gas (airc compressor 38 for gas supply) connected to a main passage (Additional air or gas is discharged into the injection nozzle through pipes 33, 34 to cause further mixing of gas and abrasive and to provide a means for propelling the abrasive mixture through the pipeline) and teaches a second valve installed in the main body. 

    PNG
    media_image2.png
    531
    745
    media_image2.png
    Greyscale

Chen and McCune are considered to be analogous to the claimed invention because they are in the same field of mixing abrasives and solutions of differing abrasives and employing the abrasives under pressurized situations. Therefore, it would have been obvious to someone of ordinary skill in the 
	Furthermore, per MPEP 2144.04(VI)(B), it has been held obvious over the prior art to duplicate parts, where in the instant case, to have a second valve with the same structure of what is included in Chen’s adjusting device 30 is only a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants' invention.
NOTE: For further references involving the “second valve” and comprehensive elements, they will be denoted using the same element numbers as the “first valve” with a “ ’ ” next to the number (eg adjusting device 30’ will correlate to the “second valve” as adjusting device 30 correlates to the first, and so forth) as they are duplicates in structure and function. 

In regards to claim 2, Chen as modified discloses
The sand source selecting structure of a sandblasting gun as claimed in claim 1, wherein the first control valve (adjusting device 30) further comprises a first valve rod (adjusting post 31) with a first through aperture (adjusting hole 314), the first valve rod (adjusting post 31) is placed in the main body (body 10), the first through aperture (adjusting hole 314) is parallel with the sub-channel (Chen claim 7: -- and the mounting pin has two ends respectively held in the restricting recesses in the connecting pipe to adjust the position of the adjusting hole by limiting the turning of the adjusting post.--; see annotated fig. 3), and the first control valve (adjusting device 30) controls the sub-channel.

    PNG
    media_image3.png
    470
    788
    media_image3.png
    Greyscale


In regards to claim 3, Chen as modified discloses 
The sand source selecting structure of a sandblasting gun as claimed in claim 2, wherein the first control valve (adjusting device 30) further comprises a knob (rotating button 312) and a pin (mounting pin 32), the knob (rotating button 312) and the pin (mounting pin 32) are respectively disposed at two ends of the first valve rod (adjusting post 31), and the pin (mounting pin 32) engages a baffle (restricting recess 141) of the main body (body 10) to limit the first valve rod (adjusting post 31).

In regards to claim 4, Chen as modified discloses
The sand source selecting structure of a sandblasting gun as claimed in claim 2, wherein a first O ring (o-rings 316) is disposed around the first through aperture (adjusting hole 314), and the first O ring (o-rings 316) makes contact with the first valve rod (adjusting post 31) and the main body (body 10) for a sealing purpose (Chen column 3 lines 8-12: The O-rings  are respectively mounted in the annular 

In regards to claim 5, Chen as modified discloses, 
The sand source selecting structure of a sandblasting gun as claimed in claim 1, wherein the second control valve (adjusting device 30’) comprises: 
a second valve rod (adjusting post 31’) with a second through aperture (adjusting hole 314’); and 
a connector (sand inlet 20) having an inserting portion (mounting head 22) with an inner chamber (passage 21), the inserting portion (mounting head 22) engaging the supply tube (mounting tube 13), and the inner chamber (passage 21) is connected to the supply tube (mounting tube 13) and the sub-channel (see annotated fig 3 below); 
wherein when the connector (sand inlet 20) jackets onto a protruding portion (see annotated fig. 3 below) of the main body (body 10), the second valve rod (adjusting post 31’) passes the protruding portion and the connector (sand inlet 20),

    PNG
    media_image4.png
    525
    788
    media_image4.png
    Greyscale



    PNG
    media_image3.png
    470
    788
    media_image3.png
    Greyscale

In regards to claim 6, Chen as modified in claim 5 discloses
The sand source selecting structure of a sandblasting gun as claimed in claim 5, wherein the second control valve (adjusting device 30’) further comprises a second knob (rotating button 312’) and a second pin (mounting pin 32’), the second knob (rotating button 312’) and the second pin (mounting pin 32’) are disposed at two ends of the second valve rod (adjusting post 31’), the second pin (mounting pin 32’) engages with a baffle (restricting recess 141’) of the of the connector to limit the second valve rod (adjusting post 31’).


The sand source selecting structure of a sandblasting gun as claimed in claim 5, wherein a second O ring (o-rings 316’) is disposed around the second through aperture (adjusting hole 314’), and the second O ring (o-rings 316’) makes contact with the second valve rod (adjusting post 31’) and the protruding portion for a sealing purpose (Chen column 3 lines 8-12: The O-rings  are respectively mounted in the annular grooves to prevent the compressed air and sand leaking from the conjunction between the adjusting post and the connecting pipe.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cleveland (US Patent No. 1362228) teaches a nozzle for use in supplying a liquid paint remover to a painted surface; also for supplying steam as well as sand or the like, either separately or together as desired.
	Adan (US PG Pub No. 20160158915) teaches an abrasive media blaster assembly including a container to hold at least one abrasive media, an external air source to provide a compressed air supply, a reservoir to hold water and rust inhibitor solution and a venturi blaster gun.
	Faller (US Patent No. 998762) teaches an apparatus for combining a substantially dry commuted solid with a tempering liquid for delivering the compound in a wet or plastic state using air as a conduit. 
	Jones (US Patent No. 2577465) teaches a sandblast gun focusing on the abrasive container portion being easily removed from the valve and handle portions of the gun. 
	Berg (US Patent No. 2628456) teaches sandblasting equipment with a sand recovery system. 

	Coleman (US patent 825381) teaches using compressed air in order to mix finely divided solid substances.
	Jou (US Patent No. 6383062) teaches a sandblasting gun, in which by assembling an adapter, a blast head assembly in securing connection sequentially on a tool gun front end; said blast head assembly holds a blast nozzle in the inside of a tap hole at the back end of the main body (body 10), thereby a jet exhaust of the blast nozzle jetting high compressed air to generate a sucking force in the pipeline. 
	Marshall (US Patent 3664372) teaches a fluid mixing device with two valve assemblies for the purpose of mixing fluids, gases, or comminuted or granular solids.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723